 

EXHIBIT 10.3

 

PROPERTY ACQUISITION AGREEMENT

 

THIS PROPERTY ACQUISITION AGREEMENT (this “Agreement”) is entered into as of
August 31, 2005 by and between INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation (“Acquisitions”), and INLAND AMERICAN REAL ESTATE
TRUST, INC., a Maryland corporation (the “Company”).  Acquisitions and the
Company are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

WHEREAS, the Company is in the business of, among other things, acquiring and
managing real estate, primarily retail properties and multi-family, office and
industrial buildings located in the United States and Canada, and other Real
Estate Assets (as defined below);

 

WHEREAS, Acquisitions is in the business of acquiring and assisting certain
third parties in acquiring assets, such as the Real Estate Assets (as defined
below);

 

WHEREAS, Acquisitions is an indirect wholly-owned subsidiary of The Inland
Group, Inc., an Illinois corporation (“The Inland Group”);

 

WHEREAS, Robert D. Parks is an officer and director of the Company and a
stockholder and director of The Inland Group;

 

WHEREAS, concurrent herewith, the Company is entering into the Business
Management Agreement (as defined below) with an affiliate of Acquisitions; and

 

WHEREAS, Acquisitions is willing to grant the Company certain rights to acquire
Real Estate Assets identified by Acquisitions.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and in consideration of the amounts payable to affiliates of Acquisition
under the Business Management Agreement, the Parties agree as follows:

 


1.                                       INCORPORATION OF RECITALS.  BY THIS
REFERENCE, THE RECITALS SET FORTH ABOVE ARE HEREBY INCORPORATED INTO THIS
AGREEMENT AS IF FULLY SET FORTH HEREIN.


 


2.                                       DEFINITIONS.  THE FOLLOWING CAPITALIZED
TERMS USED IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                  “BUSINESS MANAGER” MEANS INLAND AMERICAN
BUSINESS MANAGER & ADVISOR, INC., AN ILLINOIS CORPORATION.


 


(B)                                 “BUSINESS MANAGEMENT AGREEMENT” MEANS THAT
CERTAIN BUSINESS MANAGEMENT AGREEMENT OF EVEN DATE HEREWITH BY AND BETWEEN THE
COMPANY AND THE BUSINESS MANAGER.


 


(C)                                  “COMMUNITY CENTER” MEANS REAL ESTATE
IMPROVED FOR USE AS A MULTI-TENANT SHOPPING CENTER WITH GROSS LEASABLE RETAIL
AREA EXCEEDING 150,000 SQUARE FEET BUT LESS THAN 300,000 SQUARE FEET.


 

--------------------------------------------------------------------------------



 


(D)                                 “COVERED PROPERTY” MEANS A COMMUNITY CENTER,
NEIGHBORHOOD RETAIL FACILITY OR SINGLE USER PROPERTY.


 


(E)                                  “MARKET AREA” MEANS THE UNITED STATES AND
CANADA.


 


(F)                                    “NEIGHBORHOOD RETAIL FACILITY” MEANS REAL
ESTATE IMPROVED FOR USE AS A MULTI-TENANT SHOPPING CENTER WITH GROSS LEASABLE
RETAIL AREA OF NOT LESS THAN 5,000 SQUARE FEET AND NOT MORE THAN 150,000 SQUARE
FEET.


 


(G)                                 “REAL ESTATE ASSET” MEANS A COVERED
PROPERTY, SUBJECT PROPERTY OR REAL ESTATE OPERATING COMPANY.


 


(H)                                 “REAL ESTATE OPERATING COMPANY” MEANS: 
(I) ANY ENTITY THAT HAS EQUITY SECURITIES REGISTERED UNDER SECTION 12(B) OR
12(G) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”);
(II) ANY ENTITY THAT FILES PERIODIC REPORTS UNDER SECTIONS 13 OR 15(D) OF THE
EXCHANGE ACT; OR (III) ANY ENTITY THAT, EITHER ITSELF OR THROUGH ITS
SUBSIDIARIES:


 

(I)                                     OWNS AND OPERATES INTERESTS IN REAL
ESTATE ON A GOING CONCERN BASIS RATHER THAN AS A CONDUIT VEHICLE FOR INVESTORS
TO PARTICIPATE IN THE OWNERSHIP OF ASSETS FOR A LIMITED PERIOD OF TIME;

 

(II)                                  HAS A POLICY OR PURPOSE OF REINVESTING
SALE, FINANCING OR REFINANCING PROCEEDS OR CASH FROM OPERATIONS;

 

(III)                               HAS ITS OWN DIRECTORS, MANAGERS OR MANAGING
GENERAL PARTNERS, AS APPLICABLE; AND

 

(IV)                              EITHER: (A) HAS ITS OWN OFFICERS AND EMPLOYEES
THAT, ON A DAILY BASIS, ACTIVELY OPERATE THE ENTITY AND ITS SUBSIDIARIES AND
BUSINESSES; OR (B) HAS RETAINED THE SERVICES OF AN AFFILIATE OR SPONSOR OF, OR
ADVISOR TO, THE ENTITY TO, ON A DAILY BASIS, ACTIVELY OPERATE THE ENTITY AND ITS
SUBSIDIARIES AND BUSINESSES.

 


(I)                                     “SINGLE USER PROPERTY” MEANS REAL ESTATE
IMPROVED FOR USE AS A SINGLE TENANT OR COMMERCIAL PROPERTY.


 


(J)                                     “SUBJECT PROPERTY” MEANS ANY COMMERCIAL
REAL ESTATE LOCATED IN THE MARKET AREA BUT EXCLUDING COVERED PROPERTIES.


 


3.                                       RIGHT OF REFUSAL.  FOR AND DURING THE
TERM OF THIS AGREEMENT, AND UNTIL THE OCCURRENCE OF A RIGHT OF FIRST REFUSAL
TERMINATION EVENT (AS DEFINED BELOW) WITH RESPECT TO THE SUBJECT REAL ESTATE
ASSET, ACQUISITIONS HEREBY GRANTS TO THE COMPANY: (I) AN EXCLUSIVE RIGHT OF
FIRST REFUSAL TO ACQUIRE EACH AND EVERY SUBJECT PROPERTY OR REAL ESTATE
OPERATING COMPANY IDENTIFIED BY ACQUISITIONS; AND (II) SUBJECT TO THE EXERCISE
OF ANY PRIOR RIGHTS VESTED IN THIRD PARTIES AND PREVIOUSLY GRANTED BY
ACQUISITIONS, A RIGHT OF FIRST REFUSAL TO ACQUIRE EACH AND EVERY COVERED
PROPERTY.


 


4.                                       DURING THE PENDENCY OF A RIGHT OF FIRST
REFUSAL GRANTED UNDER SECTION 3 ABOVE, ACQUISITIONS COVENANTS AND AGREES THAT IT
SHALL NOT (A) PRESENT OR OFFER FOR SALE THE SUBJECT REAL


 


2

--------------------------------------------------------------------------------



 


ESTATE ASSET TO, (B) FORWARD ANY INFORMATION REGARDING THE SUBJECT REAL ESTATE
ASSET TO, OR (C) PURSUE THE ACQUISITION OF THE SUBJECT REAL ESTATE ASSET ON
BEHALF OR FOR THE BENEFIT OF ANY OTHER PERSON, ENTITY OR CLIENT EXCEPT THE
COMPANY.  


 


5.                                       UPON IDENTIFYING A REAL ESTATE ASSET
SUBJECT TO THE PROVISIONS OF SECTION 3 ABOVE, ACQUISITIONS SHALL DELIVER WRITTEN
NOTICE TO THE COMPANY (IN FORM AND SUBSTANCE ATTACHED HERETO AS EXHIBIT A, EACH
AN “ACQUISITION NOTICE”) THAT ACQUISITIONS HAS IDENTIFIED, OR ENTERED INTO A
LETTER OF INTENT OR ACQUISITION AGREEMENT WITH RESPECT TO, THE APPLICABLE REAL
ESTATE ASSET.  THE COMPANY SHALL HAVE TEN (10) BUSINESS DAYS AFTER THE DATE OF
ITS RECEIPT OF AN ACQUISITION NOTICE (THE “NOTICE PERIOD”) TO INFORM
ACQUISITIONS IN WRITING (A “COMPANY NOTICE”) WHETHER THE COMPANY DESIRES TO
ACQUIRE THE SUBJECT REAL ESTATE ASSET.  UPON THE OCCURRENCE OF A RIGHT OF FIRST
REFUSAL TERMINATION EVENT WITH RESPECT TO THE SUBJECT REAL ESTATE ASSET, THE
COMPANY SHALL BE DEEMED TO HAVE WAIVED ANY AND ALL RIGHTS TO ACQUIRE THE SUBJECT
REAL ESTATE ASSET, INCLUDING ANY CORPORATE OPPORTUNITY WITH RESPECT THERETO.  IF
THE COMPANY DELIVERS A COMPANY NOTICE ELECTING TO PURSUE THE ACQUISITION, BUT
THEREAFTER THE COMPANY DETERMINES NOT TO PURSUE THE ACQUISITION, THEN THE
COMPANY SHALL DELIVER TO ACQUISITIONS WRITTEN NOTICE OF TERMINATION (EACH, A
“PROPERTY TERMINATION NOTICE”).  THE COMPANY SHALL, UPON REQUEST, PROVIDE
ACQUISITIONS WITH EVIDENCE SETTING FORTH THE AUTHORITY OF THE DESIGNATED
OFFICERS OF THE COMPANY TO CAUSE THE COMPANY TO SEND A COMPANY NOTICE OR A
PROPERTY TERMINATION NOTICE.    


 


THE COMPANY’S ELECTION, WHETHER IN RESPONSE TO, OR AT ANY TIME AFTER, ITS
RECEIPT OF AN ACQUISITION NOTICE, NOT TO PURSUE THE ACQUISITION OF A PARTICULAR
REAL ESTATE ASSET SHALL NOT AFFECT OR IMPAIR ANY OF THE COMPANY’S RIGHTS SET
FORTH IN THIS AGREEMENT WITH RESPECT TO ANY OTHER REAL ESTATE ASSET.


 


FOR THE PURPOSES HEREOF, THE TERM “RIGHT OF FIRST REFUSAL TERMINATION EVENT”
MEANS THE FIRST TO OCCUR OF: (I) THE COMPANY’S FAILURE TO DELIVER TO
ACQUISITIONS A COMPANY NOTICE WITH RESPECT TO THE SUBJECT REAL ESTATE ASSET
PRIOR TO THE EXPIRATION OF THE NOTICE PERIOD; (II) DELIVERY BY THE COMPANY OF A
COMPANY NOTICE WITH RESPECT TO THE SUBJECT REAL ESTATE ASSET; AND (III) FAILURE
OF THE COMPANY TO DILIGENTLY PURSUE ACQUISITION OF THE SUBJECT REAL ESTATE ASSET
OR DELIVERY BY THE COMPANY OF A PROPERTY TERMINATION NOTICE.


 


6.                                       ACQUISITION AGREEMENTS.  ACQUISITIONS
MAY, FROM TIME TO TIME, ENTER INTO A LETTER OF INTENT OR OTHER ACQUISITION
AGREEMENT WITH RESPECT TO A SUBJECT REAL ESTATE ASSET IN ITS OWN NAME TO
FACILITATE, AMONG OTHER THINGS, THE OFFER TO, AND POSSIBLE PURCHASE BY, THE
COMPANY OF THE SUBJECT REAL ESTATE ASSET.  IN ANY SUCH CASE, IF THE COMPANY
EXERCISES ITS RIGHT OF FIRST REFUSAL WITH RESPECT TO, AND ELECTS TO PURSUE THE
ACQUISITION OF, THE SUBJECT REAL ESTATE ASSET, AND THE COMPANY IS WILLING TO
ENTER INTO AN AGREEMENT TO ACQUIRE THE SUBJECT REAL ESTATE ASSET, THEN UPON THE
COMPANY’S REQUEST ACQUISITIONS SHALL ASSIGN THE LETTER OF INTENT OR OTHER
ACQUISITION AGREEMENT TO THE COMPANY OR ITS DESIGNEE.


 


7.                                       REIMBURSEMENTS.  SECTION 9(B)(II) OF
THE BUSINESS MANAGEMENT AGREEMENT SHALL BE, AND HEREBY IS, INCORPORATED INTO
THIS AGREEMENT BY REFERENCE WITH THE SAME FORCE AND EFFECT AS IF SET FORTH
HEREIN.  NOTWITHSTANDING THE EARLIER TERMINATION, IF ANY, OF THE BUSINESS
MANAGEMENT AGREEMENT, THE COMPANY HEREBY AGREES TO REIMBURSE ACQUISITIONS IN
ACCORDANCE WITH SECTION 9 OF THE BUSINESS MANAGEMENT AGREEMENT IN THE MANNER
SPECIFIED THEREUNDER.  THE PARTIES AGREE THAT THERE SHALL BE NO DUPLICATION OF
PAYMENT FOR ANY SERVICES RENDERED WITH RESPECT

 

3

--------------------------------------------------------------------------------


 


TO ANY SUBJECT REAL ESTATE ASSET UNDER THIS AGREEMENT AND THE BUSINESS
MANAGEMENT AGREEMENT.


 


8.                                       NO PARTNERSHIP OR JOINT VENTURE.  THE
PARTIES TO THIS AGREEMENT ARE INDEPENDENT CONTRACTORS.  NOTHING IN THIS
AGREEMENT IS INTENDED OR SHALL BE DEEMED TO CONSTITUTE A PARTNERSHIP, AGENCY,
FRANCHISE OR JOINT VENTURE RELATIONSHIP BETWEEN THE PARTIES. 


 


9.                                       TERM.  THIS TERM OF THIS AGREEMENT
SHALL COMMENCE ON THE DATE HEREOF AND SHALL CONTINUE UNTIL THE DATE THAT NONE OF
THE DIRECTORS AFFILIATED WITH THE INLAND GROUP, INC., ACQUISITIONS, THE BUSINESS
MANAGER OR THEIR AFFILIATES ARE THEN SERVING AS OFFICERS AND DIRECTORS OF THE
COMPANY.


 


10.                                 ASSIGNMENTS.  THIS AGREEMENT MAY NOT BE
ASSIGNED EXCEPT WITH THE WRITTEN CONSENT OF EACH PARTY HERETO, EXCEPT IN THE
CASE OF ASSIGNMENT BY A PARTY TO A CORPORATION, TRUST OR OTHER ORGANIZATION
WHICH IS A SUCCESSOR TO SUCH PARTY.  ANY ASSIGNMENT OF THIS AGREEMENT SHALL BIND
THE ASSIGNEE HEREUNDER IN THE SAME MANNER AS THE ASSIGNOR IS BOUND HEREUNDER.


 


11.                                 AMENDMENTS.  THIS AGREEMENT SHALL NOT BE
AMENDED, CHANGED, MODIFIED, TERMINATED OR DISCHARGED IN WHOLE OR IN PART EXCEPT
BY AN INSTRUMENT IN WRITING SIGNED BY EACH PARTY HERETO OR THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS.


 


12.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BIND ANY SUCCESSORS OR ASSIGNS OF THE PARTIES HERETO AS HEREIN PROVIDED.


 


13.                                 GOVERNING LAW.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE GOVERNED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES.


 


14.                                 NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN OR DELIVERED:  (I) WHEN DELIVERED PERSONALLY OR BY COMMERCIAL
MESSENGER; (II) ONE BUSINESS DAY FOLLOWING DEPOSIT WITH A RECOGNIZED OVERNIGHT
COURIER SERVICE, PROVIDED THE DEPOSIT OCCURS PRIOR TO THE DEADLINE IMPOSED BY
THE OVERNIGHT COURIER SERVICE FOR OVERNIGHT DELIVERY; (III) WHEN TRANSMITTED, IF
SENT BY FACSIMILE COPY, PROVIDED CONFIRMATION OF RECEIPT IS RECEIVED BY SENDER
AND IS SENT BY AN ADDITIONAL METHOD PROVIDED HEREUNDER, IN EACH CASE ABOVE
PROVIDED THE NOTICE OF COMMUNICATION IS ADDRESSED TO THE INTENDED RECIPIENT
THEREOF AS SET FORTH BELOW:

 

If to Acquisitions:

 

 

Inland Real Estate Acquisitions, Inc.
2901 Butterfield Road
Oak Brook, IL  60523

 

 

Attention:

G. Joseph Cosenza

 

 

Telephone:

(630) 218-8000

 

 

Facsimile:

(630) 218-4955

 

 

 

4

--------------------------------------------------------------------------------


 

If to the Company:

 

with a copy to:

Inland American Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, IL  60523

 

Shefsky & Froelich Ltd.
111 E. Wacker Drive, Suite 2800
Chicago, IL  60601

Attention:

Robert D. Parks

 

Attention:

Michael J. Choate

Telephone:

(630) 218-8000

 

Telephone:

(312) 836-4066

Facsimile:

(630) 218-4955

 

Facsimile:

(312) 527-5921

 

Any Party may at any time give notice in writing to the other Party of a change
of its address for the purpose of this Section 14.

 


15.                                 HEADINGS.  THE SECTION HEADINGS HEREOF HAVE
BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE CONSTRUED TO
AFFECT THE MEANING, CONSTRUCTION OR EFFECT OF THIS AGREEMENT.


 


16.                                 EQUITABLE RELIEF.       EACH PARTY HERETO
RECOGNIZES AND ACKNOWLEDGES THAT A BREACH BY THE OTHER PARTY OF THIS AGREEMENT
WILL CAUSE IRREPARABLE DAMAGE TO THE NON-BREACHING PARTY WHICH CANNOT BE READILY
REMEDIED IN MONETARY DAMAGES IN AN ACTION AT LAW.  IN THE EVENT OF ANY DEFAULT
OR BREACH BY EITHER PARTY, THE NON-BREACHING PARTY SHALL BE ENTITLED TO SEEK
IMMEDIATE INJUNCTIVE RELIEF TO PREVENT SUCH IRREPARABLE HARM OR LOSS, IN
ADDITION TO ANY OTHER REMEDIES AVAILABLE AT LAW AND IN EQUITY.


 


 

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

INLAND REAL ESTATE ACQUISITIONS, INC.

INLAND AMERICAN REAL ESTATE TRUST,
INC.

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

By:

/s/ Brenda G. Gujral

 

Name:

G. Joseph Cosenza

 

Name:

Brenda G. Gujral

 

Its:

President

 

Its:

President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF ACQUISITION NOTICE

 

ACQUISITION NOTICE

 

[NAME OF SUBJECT REAL ESTATE ASSET]
[GENERAL LOCATION]
[CITY, STATE]
[DATE OF ACQUISITION NOTICE]

 

Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:                 Robert D. Parks

 

Reference is made to that certain Property Acquisition Agreement, dated as of
August 31, 2005 (the “Agreement”), by and between Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Acquisitions”), and Inland
American Real Estate Trust, Inc., a Maryland corporation (the “Company”). 
Capitalized terms used in this Acquisition Notice but not defined herein shall
have the meanings ascribed to such terms in the Agreement.

 

Pursuant to Section 3 of the Agreement, Acquisitions has identified the
following Real Estate Asset: [DESCRIBE REAL ESTATE ASSET].

 

Attached hereto for your review is our standard, preliminary “deal sheet” for
the subject Real Estate Asset.

 

This letter constitutes the Acquisition Notice under and pursuant to the
Agreement with respect to the subject Real Estate Asset.

 

Please direct all correspondence with respect to the subject Real Estate Asset
to Acquisitions as follows:

 

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:                 G. Joseph Cosenza

Telephone:            (630) 218-8000

Facsimile:                    (630) 218-4955

 

 

Sincerely,

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------